                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

RICHARD IPSON, an Individual;

                    Plaintiff,                                8:18CV232

      vs.
                                                         AMENDED ORDER
BAXTER CHRYSLER JEEP, INC., a
Nebraska Corporation; MICHAEL
BENNETT, an Individual; MARCIE
HENRY, an Individual; PAA, INC., PAS,
INC., BAO, INC., and BAS, INC.,

                    Defendants.


      IT IS ORDERED:
      1.      A settlement conference will be held before the undersigned magistrate
judge with counsel and representatives of the parties on January 31, 2019,
beginning at 9:00 a.m. in Courtroom 5, Roman L. Hruska Federal Courthouse, 111
South 18th Plaza, Omaha, Nebraska. The parties' representatives and/or counsel
shall be prepared to participate and negotiate a settlement of this case during the
conference.
Note: Attorneys are permitted to bring their cell phones into the federal building only
upon the presentation of their bar card. If parties or other non-attorneys wish to bring
their cell phones to the conference, please alert chambers so the undersigned can
authorize their clearance with the security officers.
      2.      Unless excused by order of the court, clients or client representatives
with complete authority to negotiate and consummate a settlement shall be in
attendance at the settlement conference. This requires the presence of the client or
if a corporate, governmental, or other organizational entity, an authorized
representative of the client. The defendant’s representative must have the authority
to commit the defendant to pay, in the representative's own discretion, the amount
needed to settle the case; the plaintiff’s representative must have the authority, in
the representative's own discretion, to authorize dismissal of the case with prejudice,
or to accept the amount offered and needed to settle the case. If board approval is
required to authorize settlement, the attendance of at least one sitting member of the
board (preferably the chairperson) authorized to settle as described above is
required. Any insurance company that is a party or is contractually required to
defend or to pay damages, if any, assessed within its policy limits in this case must
have a fully authorized settlement representative present. Counsel are responsible
for timely advising any involved non-party insurance company of the requirements of
this order. If trial counsel has been fully authorized to commit the client to pay or to
accept in settlement the amount last proposed by the opponent, in counsel's sole
discretion, the client, client representative, or insurance company representative, as
applicable, need not attend. The purpose of this requirement is to have in
attendance a representative who has both the authority to exercise his or her own
discretion, and the realistic freedom to exercise such discretion without negative
consequences, in order to settle the case during the settlement conference without
consulting someone else who is not physically present. In the event counsel for any
party is aware of any circumstance which might cast doubt on a client’s compliance
with this paragraph, s/he shall immediately discuss the circumstance with opposing
counsel to resolve it before the settlement conference, and, if such discussion does
not resolve it, request a telephone conference with the court and counsel.
        3.   If a party fails to comply with paragraph (2) of this order, the settlement
conference will be cancelled and costs, attorney fees, and sanctions may be
imposed by the court against the non-complying party, counsel for that party, or
both.
        4.   Prior to the settlement conference, counsel shall discuss settlement
with their respective clients and insurance representatives, and shall exchange with
opposing counsel proposals for settlement so the parameters of settlement have
been explored well in advance. If as a result of such discussions, counsel for any
party believes that the parties' respective settlement positions are so divergent, or


                                           2
for any other reason, that settlement is not reasonably possible in this matter, he or
she shall seek a conference with the undersigned magistrate judge and opposing
counsel, by telephone or otherwise, to determine whether the settlement conference
should be canceled or postponed. To avoid unnecessarily incurring travel and other
expenses if the settlement conference is canceled or postponed, any request for a
conference to discuss cancellation or postponement must be made on or before
January 18, 2019.
      5.     Counsel shall submit a confidential settlement statement to the
undersigned by email to zwart@ned.uscourts.gov no later than January 25, 2019,
setting forth the relevant positions of the parties concerning factual issues, issues of
law, damages, and the settlement negotiation history of the case, including a
recitation of any specific demands and offers that have been conveyed. This
statement should describe candid and confidential interests or positions that in
counsel’s opinion may be important in negotiating a settlement; copies should NOT
be served on opposing counsel or parties.
      6.     Notwithstanding the provisions of Rule 408, Fed. R. Evid., all
statements made by the parties relating to the substance or merits of the case,
whether written or oral, made for the first time during the settlement conference shall
be deemed to be confidential and shall not be admissible in evidence for any reason
in the trial of the case, should the case not settle. This provision does not preclude
admissibility in other contexts, such as pursuing a motion for sanctions regarding the
settlement conference.


      December 17, 2018.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                           3
